Exhibit 10.1
 
 
 
SELECTIVE INSURANCE GROUP, INC.
2005 OMNIBUS STOCK PLAN
RESTRICTED STOCK UNIT AGREEMENT
 
This RESTRICTED STOCK UNIT AGREEMENT (the “Restricted Stock Unit Agreement”) is
made and entered into as of [DATE] (the “Date of Grant”), by and between
Selective Insurance Group, Inc., a New Jersey corporation (the “Company”) and
[EMPLOYEE] (the “Recipient”).
 
WHEREAS, the Salary and Employee Benefits Committee (the “Committee”) of the
Board of Directors of the Company (the “Board”) has approved the grant of
Restricted Stock Units pursuant to the Selective Insurance Group, Inc. 2005
Omnibus Stock Plan, as amended (the “Plan”), as hereinafter defined, to the
Recipient as set forth below;
 
NOW, THEREFORE, in consideration of the covenants and agreements herein
contained, and intending to be legally bound hereby, the parties agree as
follows:
 
1.            Definitions.  Capitalized terms which are not defined herein shall
have the meanings set forth in the Plan.
 
2.            Grant of Restricted Stock Units.  The Company hereby grants to the
Recipient an award of [NUMBER] Restricted Stock Units, subject to all of the
terms and conditions of this Restricted Stock Unit Agreement and the Plan.
 
3.            Lapse of Restrictions.  All Restricted Stock Units shall vest as
set forth in this Section 3, and, except as herein provided, shall be forfeited
upon the Recipient’s termination of employment with the Company and all its
Subsidiaries.  The Restricted Stock Units shall become vested if:
 
(a)            the Recipient is employed by the Company or any Subsidiary as of
the applicable anniversary date set forth below (the “Vesting Date”); and
 
(b)            [satisfaction of performance goals].
 
Notwithstanding the foregoing, the Restricted Stock Units shall not be forfeited
if the Recipient terminates employment with the Company and all its Subsidiaries
prior to the Vesting Date solely as a result of the Recipient’s death,
termination of employment on or after “Early Retirement Age” or “Normal
Retirement Age,” as each is defined in the Retirement Income Plan for Selective
Insurance Company of America (the “Retirement Income Plan”), or “Total
Disability” as defined in the Retirement Income Plan.  However, except where the
Recipient dies
 
 
Restricted Stock Unit Agreement (Performance Based)


--------------------------------------------------------------------------------


 
 
while still employed by the Company or a Subsidiary, the Recipient shall not
vest in any of his Restricted Stock Units unless the performance goals set forth
in paragraph (b) are satisfied.

 


  Date Percentage Vested   [Third anniversary of the Date of Grant] [100%]1

 
 
4.            Dividend Equivalents.  Following the vesting of a Restricted Stock
Unit, the Recipient shall also be entitled to receive the Fair Market Value of
that number of shares of Company Stock that would have been payable had the
aggregate dividends paid with respect to a share of Company Stock during the
period commencing on the date of grant of the Restricted Stock Unit and
terminating on the date on which the Recipient is entitled to settlement of such
Restricted Stock Unit pursuant to Section 6 of this Restricted Stock Unit
Agreement (that is, on the Vesting Date, the Recipient’s date of death, the
Recipient’s Separation from Service or the first business day following the
expiration of six months following the Recipient’s Separation from Service, as
applicable) been immediately reinvested in Company Stock on the dividend payment
date.  All such dividend equivalents shall be subject to the same vesting and
forfeiture requirements as apply to the Restricted Stock Units, and shall be
paid to the Recipient in shares of Company Stock (with any fractional shares
paid in cash) in accordance with, and at the same time as, settlement of the
vested Restricted Stock Units to which they are related.
 
5.            Restrictions on Transfer.  The Restricted Stock Units may not be
sold, assigned, hypothecated, pledged or otherwise transferred or encumbered in
any manner except (i) by will or the laws of descent and distribution or (ii) as
may be permitted by the Committee pursuant to Section 22(c) of the Plan.
 
6.            Settlement of Restricted Stock Units.
 
   (a)            Subject to the provisions of Section 15 of the Plan and this
Section 6, the Company shall deliver to the Recipient (or, if applicable, the
Recipient’s Designated Beneficiary or legal representative) that number of
shares of Company Stock as is equal to the number of Restricted Stock Units
covered by this Restricted Stock Unit Agreement that have become vested and
nonforfeitable as soon as administratively practicable after the Vesting Date
but in no event later than the end of the calendar year in which the Vesting
Date occurs.
 
   (b)            Notwithstanding paragraph (a) of this Section 6, if the
Recipient dies prior to the Vesting Date while still employed by the Company or
any of its Subsidiaries, then the Recipient shall be immediately vested in all
his Restricted Stock Units and the Company shall deliver to the Recipient (or,
if applicable, the Recipient’s Designated Beneficiary or legal representative)
that number of shares of Company Stock as is equal to the number of Restricted
Stock Units covered by this Restricted Stock Unit Agreement as soon as
administratively practicable after the Recipient’s death, but in no event later
than the end of the calendar year in which such death occurs.
 
 

--------------------------------------------------------------------------------

1     [Actual dates and vesting percentages to be determined by the Committee at
the time of grant.]
 
 
2

--------------------------------------------------------------------------------


 
 
   (c)            If the Recipient is (or is reasonably expected to be) a
“covered employee” within the meaning of Section 162(m) of the Code for the
calendar year in which delivery of Company Stock and/or payment of dividend
equivalents would ordinarily be made to the Recipient, the Company may delay
delivery to the Recipient of that portion of the shares of Company Stock and/or
the payment of that portion of the dividend equivalents for which the Company
reasonably believes that Section 162(m) of the Code will preclude the Company
from taking a compensation expense deduction, until the Recipient’s “separation
from service,” as such term is defined in Section 409A of the Code and Treas.
Reg. Section 1.409A-1(h), from the Company (“Separation from
Service”).  Notwithstanding the foregoing, if the Recipient is a “specified
employee,” as such term is defined in Section 409A of the Code and Treas. Reg.
Section 1.409A-1(i), of the Company at the time of his Separation from Service,
then such delayed delivery of Company Stock or payment of dividend equivalents
shall be made on the first business day following the expiration of six months
following the Recipient’s Separation from Service.
 
7.            No Rights as a Shareholder.  Until shares of Company Stock are
issued, if at all, in satisfaction of the Company’s obligations under this
Restricted Stock Unit Agreement, the Recipient shall have no rights as a
shareholder.
 
8.            Notices.  Any notice required or permitted under this Restricted
Stock Agreement shall be deemed given when delivered personally, or when
deposited in a United States Post Office, postage prepaid, addressed, as
appropriate, to the Recipient either at the Recipient’s address as last known by
the Company or such other address as the Recipient may designate in writing to
the Company.
 
9.            Securities Laws Requirements.  The Company shall not be obligated
to transfer any shares of Company Common Stock issued in settlement of this
Restricted Stock Unit grant from the Recipient to another party, if such
transfer, in the opinion of counsel for the Company, would violate the
Securities Act of 1933, as amended from time to time (or any other federal or
state statutes having similar requirements as may be in effect at that
time).  Further, the Company may require as a condition of transfer of any
shares to the Recipient that the Recipient furnish a written representation that
he or she is holding the shares for investment and not with a view to resale or
distribution to the public.
 
10.            Protections Against Violations of Constituent Documents.  No
purported sale, assignment, mortgage, hypothecation, transfer, pledge,
encumbrance, gift, transfer in trust (voting or other) or other disposition of,
or creation of a security interest in or lien on, any of the shares of Company
Stock deliverable following the vesting of the Restricted Stock Units by any
holder thereof in violation of the provisions of the Certificate of
Incorporation or the By-Laws of the Company, shall be valid, and the Company
will not transfer any of said shares of Company Stock on its books nor will the
holder of any of said Company Stock be entitled to vote, nor will any dividends
be paid thereon, unless and until there has been full compliance with said
provisions to the satisfaction of the Company.  The foregoing restrictions are
in addition to and not in lieu of any other remedies, legal or equitable,
available to enforce said provisions.
 
 
3

--------------------------------------------------------------------------------


 
 
11.            Taxes.  The obligations of the Company under this Restricted
Stock Unit Agreement shall be conditional on satisfaction of the Company’s legal
tax withholding obligations and, unless the Recipient has made alternative
arrangements satisfactory to the Company with respect to such tax withholding
obligations, the Company will (1) withhold from the shares of Company Stock
otherwise deliverable hereunder such number of shares as it determines is
necessary to satisfy all applicable withholding tax obligations in respect of
such shares, or (2) to the extent permitted by law, deduct any such taxes from
any payment of any kind otherwise due to the Recipient by the Company.
 
12.            Failure to Enforce Not a Waiver.  The failure of the Company to
enforce at any time any provision of this Restricted Stock Agreement shall in no
way be construed to be a waiver of such provision or of any other provision
hereof.
 
13.            Governing Law.  This Restricted Stock Unit Agreement shall be
governed by and construed according to the laws of the State of New Jersey
without regard to its principles of conflict of laws.
 
14.            Amendments.  Except as otherwise provided in Section 16, this
Restricted Stock Unit Agreement may be amended or modified at any time only by
an instrument in writing signed by each of the parties hereto.
 
15.            Survival of Terms.  This Restricted Stock Unit Agreement shall
apply to and bind the Recipient and the Company and their respective permitted
assignees and transferees, heirs, legatees, executors, administrators and legal
successors.
 
16.            Agreement Not a Contract for Services.  Neither the grant of
Restricted Stock Unit, the execution of this Restricted Stock Unit Agreement nor
any other action taken pursuant to this Restricted Stock Unit Agreement shall
constitute or be evidence of any agreement or understanding, express or implied,
that the Recipient has a right to continue to provide services as an officer,
director, employee or consultant of the Company for any period of time or at any
specific rate of compensation.
 
17.            Severability.  If a provision of this Restricted Stock Unit
Agreement is held invalid by a court of competent jurisdiction, the remaining
provisions will nonetheless be enforceable according to their terms.  Further,
if any provision is held to be over broad as written, that provision shall be
amended to narrow its application to the extent necessary to make the provision
enforceable according to applicable law and enforced as amended.
 
18.            Incorporation of Plan; Acknowledgment.  The Restricted Stock Unit
Award is granted pursuant to the Plan, and the Restricted Stock Units and this
Restricted Stock Unit Agreement are in all respects governed by the Plan and
subject to all of the terms and provisions thereof, whether such terms and
provisions are incorporated in this Restricted Stock Unit Agreement by reference
or are expressly cited.  By signing this Restricted Stock Agreement, the
Recipient acknowledges having received and read a copy of the Plan.
 
 
4

--------------------------------------------------------------------------------


 
 
IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Restricted Stock Unit Agreement on the day and year first above written.
 


  SELECTIVE INSURANCE GROUP, INC.       By:   Title:           [EMPLOYEE]      
        [CURRENT DATE]

 
 
 
 
 
 
 
 
 
 5

--------------------------------------------------------------------------------

 
 